Citation Nr: 1108586	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  02-20 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for stomach ulcers.  


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to August 1970.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the above issue was remanded by the Board in January 2004 and February 2010 for further evidentiary development.  As will be further explained below, this development having been substantially achieved, the issue is now ready for appellate review.

Finally, the Board notes that the issue of entitlement to service connection for gastroesophageal reflux disorder (GERD) has been reasonably raised by the record.  This claim has not been addressed by the RO and is therefore referred to the RO for appropriate development and adjudication.


FINDING OF FACT

The competent medical evidence fails to demonstrate that the Veteran has stomach ulcers that are related to his active duty service.


CONCLUSION OF LAW

Stomach ulcers were not incurred in or aggravated by active duty service, nor may an ulcer condition be presumed to have been incurred in or aggravated by his service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the letter dated in September 2001 fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  

The Board observes that the September 2001 letter was sent to the Veteran prior to the May 2002 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the September 2001 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2010).

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Although no such notice was provided to the Veteran, the Board has concluded that the preponderance of the evidence is against the Veteran's claim.  Therefore, any questions as to the appropriate disability rating or effective date to be assigned have been rendered moot.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment records, VA treatment records, and private treatment records are associated with the claims folder.  

As noted above, in January 2004 and February 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issue was previously remanded in order for the RO to attempt to obtain copies of VA treatment records from the Canton, Ohio, outpatient clinic; the East Liverpool Community Based Outpatient Clinic (CBOC) in East Liverpool, Ohio, Social Security Administration (SSA) records; and a VA examination.  The Board notes that additional records from the Canton, Ohio, outpatient clinic, other than those already of record, were unavailable.  Additionally notice was received in an April 2010 statement that no SSA records are available.  However, records from the East Liverpool CBOC were obtained and a VA examination was afforded.  

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded a VA examination in May 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the Board acknowledges that the examiner failed to provide a nexus opinion with respect to whether any diagnosed stomach ulcer was related to his active duty service, but as the examiner reviewed the claims file, to include statements by the Veteran, and found that the Veteran does not currently have stomach ulcers, the Board finds that an opinion is unwarranted.  Indeed it is impossible for the examiner to provide an etiological opinion for a disability that has not been diagnosed.  Furthermore, as will be explained below, a current disorder is necessary for service connection; as there is no current disorder, service connection cannot be granted.  As such, despite the fact that the examination did not specifically answer the question posed in the January 2004 Board remand, the Board finds that the May 2008 VA examination is adequate.  The Board notes that the examiner reviewed the entire claims file, citing to the records reviewed, and provided a thorough physical examination accounting for the Veteran's complaints.  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).   

In this regard, the Board acknowledges that in Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary. The Court further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.

With respect to the aforementioned, the Board notes that although the agency of original jurisdiction is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").  In this case, the record shows that the Veteran was afforded a VA examination which included an opinion with regard to the Veteran's claimed disability.  The examination provided adequate information to decide the Veteran's claim as required by McLendon and Barr.  See McLendon and Barr, supra.  As such, the Board finds that the agency of original jurisdiction has substantially complied with January 2004 Board remand.

Therefore, the requested records, to the extent they were available, having been obtained and requested examinations having been afforded, the issue now returns to the Board for appellate review.

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its January 2004 and February 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

The Veteran requests service connection for stomach ulcers.  The Veteran contends that he currently suffers from ulcers and that he suffered from ulcers in the past. 

The Board notes, initially, that a Veteran will be considered to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. §1111, the VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-03 (July 16, 2003).  

The Board acknowledges that the March 1968 medical examination conducted at enlistment does not indicate that the Veteran entered service with any stomach conditions.  The Board does note additional service treatment records indicate that the Veteran reported that he was told he had ulcers prior to service.  In this regard, in May 1970, the Veteran stated that he had a history of ulcer disease documented by X-ray at age 15; the diagnostic impression in May 1970, however, was anxiety reaction with depression, and the existence of an ulcer was doubted by the examiner.  The Veteran was also seen for gastritis in February 1970 and gave a history of having had an ulcer two years earlier.  On separation examination in August 1970, the Veteran denied having had in the past or at that time, frequent indigestion, and stomach, liver or intestinal trouble although he did report at that time that his mother and sister both had a history of stomach trouble.  The associated August 1970 report of medical examination revealed no stomach abnormalities.  Based on the foregoing and in light of the applicable legal criteria, the Board finds that the above evidence does not rise to the level of clear and unmistakable evidence that the Veteran had an ulcer that preexisted his military service.  The Board therefore finds that the Veteran is considered to be in sound condition upon entrance into service.  

As noted above, service connection requires, initially, a current disorder.  In this regard the Board notes that there are various private and VA treatment reports of record that note by history that the Veteran had ulcers in the past.  Specifically, the Board notes an August 2001 private psychological evaluation report states that the Veteran reported having a bleeding ulcer at age 12.  Subsequently, a September 2001 private treatment reports indicates that the Veteran had a peptic ulcer by history.  The Board further notes a September 2001 VA treatment note for establishment of VA medical care states that the Veteran had not sought medical care in more than 20 years and that he had no prior medical history.  While both private treatment reports note that the Veteran reported having suffered from ulcers in the past, there is no indication that the Veteran had an ulcer at the time of the two private treatment reports as neither provides a diagnosis of stomach ulcers.  Additionally, the September 2001 VA treatment report indicates that the Veteran did not seek medical treatment for any stomach ulcers for at least 20 years.  

The Veteran was afforded a VA examination in May 2008.  The examination included an upper GI series as well as a physical examination.  The Board notes that the examiner noted the medical history provided by the Veteran, as well as the Veteran's statements regarding his symptomatology at the time of the examination.  The Veteran stated that at the time of the examination he was not experiencing nausea, vomiting, hematemesis, diarrhea, constipation, or any abdominal pain.  The Veteran further stated that he was not receiving any treatment for stomach ulcers.  Upon physical examination it was noted that the Veteran's weight was stable with no signs of anemia and no abdominal tenderness.  The examination also cited the results from an upper GI series air contrast with kidneys, ureters, and bladder which revealed a mild gastroesophageal reflux but no stomach ulcers.  The examiner noted a review of service treatment records acknowledging complaints of stomach pain but noting no evidence of a stomach ulcer having been diagnosed while the Veteran was on active duty.  The examiner stated that the Veteran had a normal abdominal examination with no ulcers found.  

Having reviewed the VA treatment records, private treatment records, and the May 2008 VA examination, the Board finds that the Veteran does not have a current disability.  In this regard, there is no diagnosis of stomach ulcers during the entire appeal period.  Indeed the only mention of stomach ulcers in the record is by way of history provided by the Veteran.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson,  19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board acknowledges that the Veteran has competently and credibly described stomach pains, but the Board notes that pain alone does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Board further notes that while the Veteran is competent and credible to describe stomach pain, the Veteran is not shown to have the requisite medical expertise to determine what is causing the pain, i.e., to diagnose stomach ulcers.  Further, the only competent medical opinion of record asserts that the Veteran is not currently diagnosed with stomach ulcers.  Accordingly, the probative evidence of record does not show a diagnosis of stomach ulcers at any time during the course of this appeal.  

Having determined that the Veteran is not competent to provide a current diagnosis, the Board must address credibility.  Initially the Board notes that the medical evidence does not support the Veteran's contentions.  Indeed there is no diagnosis of stomach ulcers and no evidence that the Veteran has been treated for stomach ulcers.  When determining the credibility of lay evidence, the Board cannot determine that credibility is lacking merely because there is no corroborating contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, in this instance it is not the absence of contemporaneous medical evidence that is at issue, rather, it is the abundance of medical evidence that fails to diagnose the Veteran's claimed disorder that serves as evidence of a lack of credibility.  In this regard it is logical to conclude that a reasonable person would seek medical care if they were suffering from pain caused by a stomach ulcer.  As there is no evidence that medical care has been sought in this regard, the Board finds the Veteran's contentions to be not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Consequently, his assertions are afforded no probative value regarding the question of whether he has a stomach ulcer.

The Board notes that where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an ulcer becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2002); 38 C.F.R. §§3.307, 3.309 (2010).  This presumption is rebuttable by affirmative evidence to the contrary.  Id.  However, the medical evidence does not show that the Veteran currently, or at any time during the appeal period, has a diagnosis of stomach ulcers and as such there is no evidence that the Veteran has stomach ulcers that manifested to a compensable degree within one year of discharge.

Finally, the Board notes, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that VA and Court interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).  Indeed, the first element required to establish entitlement to service connection is the existence of a current disability.  However, the above evidence demonstrates that the Veteran is not currently diagnosed with stomach ulcers, and therefore, his claim must be denied.

Therefore, having reviewed the Veteran's VA treatment records and the private treatment records and found no current diagnosis of an ulcer, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for stomach ulcers.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for stomach ulcers is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


